 
EXECUTION VERSION
 
CONTRIBUTION AND EXCHANGE AGREEMENT
 
Dated as of January 12, 2010
 
by and among
 
ICAHN ENTERPRISES L.P.,
 
BECKTON CORP.,
 
BARBERRY CORP.
 
KOALA HOLDING LIMITED PARTNERSHIP,
 
HIGH RIVER LIMITED PARTNERSHIP
 
and
 
MEADOW WALK LIMITED PARTNERSHIP

 
 

--------------------------------------------------------------------------------

 
 
Table of Contents
 

   
Page
     
ARTICLE I
 
Terms of the Transaction
 
Section 1.1
Contribution of Contribution Stock
1
Section 1.2
Consideration
1
Section 1.3
Closing
2
Section 1.4
Actions at the Closing
2
Section 1.5
Tax Treatment
2
Section 1.6
704(c) Methods
3
 
ARTICLE II
     
Representations and Warranties of Contributing Parties Relating to Contributing
Parties
 
Section 2.1
Organization of Contributing Parties
3
Section 2.2
Authority
3
Section 2.3
Title
3
Section 2.4
No Conflicts
4
Section 2.5
Governmental Consents and Approvals
4
Section 2.6
Brokers
4
Section 2.7
No Purchases or Sales
4
     
ARTICLE III
     
Representations and Warranties of Barberry Relating to Barberry
 
Section 3.1
Net Worth of Barberry
5
 
ARTICLE IV
     
Representations and Warranties of Beckton Relating to Beckton
 
Section 4.1
Organization
5
Section 4.2
Authority
5
Section 4.3
No Conflicts
5
Section 4.4
Governmental Consents and Approvals
6
Section 4.5
Brokers
6
Section 4.6
No Purchases or Sales
6


 
i

--------------------------------------------------------------------------------

 


Table of Contents
(continued)



   
Page
     
ARTICLE V
 
Representations and Warranties of Contributing Parties Relating to
the  Corporation and its Subsidiaries
 
Section 5.1
Due Organization.
7
Section 5.2
Capitalization.
7
Section 5.3
Financial Statements.
8
Section 5.4
Governmental Approvals; No Violations
8
Section 5.5
No Material Adverse Effects or Changes
9
Section 5.6
Title to Properties
9
Section 5.7
Taxes.
9
Section 5.8
Employee Matters/Employee Benefit Plans
10
Section 5.9
Litigation
11
Section 5.10
Claims Against Officers and Directors
12
Section 5.11
Insurance
12
Section 5.12
Compliance with Law
12
Section 5.13
Undisclosed Liabilities
12
Section 5.14
Related Parties
12
Section 5.15
Intellectual Property.
13
Section 5.16
Environmental Matters.
13
Section 5.17
Contracts.
14
Section 5.18
Accuracy of Statements
15
Section 5.19
Investor Representation
15
     
ARTICLE VI
 
Representations and Warranties of IEP
 
Section 6.1
Organization of IEP
15
Section 6.2
Authority
15
Section 6.3
No Conflicts
16
Section 6.4
Consents and Approvals
16
Section 6.5
Brokers
16
Section 6.6
Investor Representation
16
Section 6.7
Title
17
Section 6.8
Tax.
17


 
ii

--------------------------------------------------------------------------------

 


Table of Contents
(continued)



   
Page
     
ARTICLE VII
 
Covenants
 
Section 7.1
Maintenance of Business Prior to Closing.
17
Section 7.2
Efforts to Consummate Transaction.
19
     
ARTICLE VIII
 
Conditions to Closing
 
Section 8.1
Conditions to Obligations of Parties
20
Section 8.2
Conditions to Obligations of the Contributing Parties
20
Section 8.3
Conditions to Obligations of the Acquiror
21
 
ARTICLE IX
 
Indemnification
     
Section 9.1
Indemnification by Barberry.
21
Section 9.2
Claims
22
Section 9.3
Notice of Third Party Claims; Assumption of Defense
23
Section 9.4
Settlement or Compromise
23
Section 9.5
Failure of Barberry to Act
24
Section 9.6
Tax Character
24
Section 9.7
Sole and Exclusive Remedy
24
 
ARTICLE X
 
Definitions
     
Section 10.1
Defined Terms
24
     
ARTICLE XI
 
Miscellaneous
     
Section 11.1
Investigation
31
Section 11.2
Survival of Representations and Warranties
32
Section 11.3
Entire Agreement
32
Section 11.4
Waiver
32
Section 11.5
Amendment
32
Section 11.6
No Third Party Beneficiary
32


 
iii

--------------------------------------------------------------------------------

 


Table of Contents
(continued)



   
Page
     
Section 11.7
Assignment; Binding Effect
32
Section 11.8
Headings
32
Section 11.9
Invalid Provisions
32
Section 11.10
Governing Law
33
Section 11.11
Counterparts
33
Section 11.12
Waiver of Jury Trial
33
Section 11.13
Consent to Jurisdiction
33
Section 11.14
Expenses
34
Section 11.15
Notices
34
Section 11.16
Further Assurances
35

 
Schedules
         
Schedule 1.1
Contribution and Exchange
 
Schedule 3.1
Net Worth of Barberry
 
Schedule 7.1(c)
Permitted Actions of the Corporation
 



Corporation Disclosure Schedule
IEP Disclosure Schedule

 
iv

--------------------------------------------------------------------------------

 

CONTRIBUTION AND EXCHANGE AGREEMENT
 
THIS CONTRIBUTION AND EXCHANGE AGREEMENT (this “Agreement”), dated as of January
12, 2010, is by and among Icahn Enterprises L.P., a Delaware limited partnership
(“IEP”), Beckton Corp., a Delaware corporation (“Beckton”), Barberry Corp., a
Delaware corporation (“Barberry”), Koala Holding Limited Partnership, a Delaware
limited partnership (“Koala”), High River Limited Partnership, a Delaware
limited partnership (“High River”), and Meadow Walk Limited Partnership, a
Delaware limited partnership (“Meadow Walk” and, together with Barberry, Koala
and High River, each a “Contributing Party”).  Capitalized terms not otherwise
defined herein have the meanings set forth in Article X.
 
RECITALS:
 
WHEREAS, the Contributing Parties collectively own 25,560,929 shares of common
stock of Viskase Companies, Inc., a Delaware corporation (the “Corporation”),
which shares currently represent approximately 71.4% of the total issued and
outstanding shares of capital stock of the Corporation (the “Viskase Stock”);
and
 
WHEREAS, the Contributing Parties desire to contribute to IEP, and IEP desires
to receive from the Contributing Parties, 25,560,929 shares of Viskase Stock
(the “Contribution Stock”) upon the terms and subject to the conditions in this
Agreement;
 
NOW, THEREFORE, the parties hereto agree as follows:
 
ARTICLE I
 
Terms of the Transaction
 
Section 1.1         Contribution of Contribution Stock.  At the Closing, and on
the terms set forth in this Agreement, the Contributing Parties shall cause the
Contribution Stock to be contributed, assigned, transferred, conveyed and
delivered to IEP by contributing, assigning, transferring, conveying and
delivering the number of shares of Viskase Stock set forth opposite each
Contributing Party’s name on Schedule 1.1, and IEP shall receive and accept the
Contribution Stock.
 
Section 1.2         Consideration.  The consideration to be issued, transferred,
conveyed and delivered by IEP to the Contributing Parties at the Closing in
exchange for the contribution of the Contribution Stock to IEP shall equal
0.1141 fully paid and non-assessable IEP Units for each share of Contribution
Stock, for an aggregate consideration of 2,915,695 IEP Units (the “Exchange
Units”).  The Exchange Units shall be allocated among the Contributing Parties
as set forth on Schedule 1.1.

 
1

--------------------------------------------------------------------------------

 
 
Section 1.3         Closing.  The closing of the transactions contemplated by
Section 1.1 and Section 1.2 hereof (the “Closing”) shall take place (a) at the
offices of IEP, located at White Plains Plaza, 445 Hamilton Avenue – Suite 1210,
White Plains, NY 10601, immediately after all the conditions set forth in
Article VII are satisfied or waived (other than those conditions that by their
terms are to be satisfied at the Closing, but subject to the satisfaction or
waiver of those conditions at the Closing), or (b) at such other time, date or
place as Barberry and IEP may agree.  The date on which the Closing occurs is
herein referred to as the “Closing Date”.  The Closing shall be deemed effective
for all accounting, financial and reporting purposes as of the close of business
on the Closing Date.
 
Section 1.4         Actions at the Closing.  At the Closing:  (i) IEP shall
issue and deliver to each Contributing Party a certificate or certificates
representing the Exchange Units to be received by such Contributing Party
pursuant to Section 1.2, or, in the case of any Exchange Units that are held in
book-entry form, IEP shall cause such Exchange Units to be transferred to the
account designated in writing by such Contributing Party; (ii) each Contributing
Party shall deliver to IEP the Contribution Stock it is contributing pursuant to
Section 1.1, together with instruments of transfer satisfactory to IEP or, in
the case of any Contribution Stock that is held in book-entry form, such
Contributing Party shall cause such Contribution Stock to be transferred to the
account designated in writing by IEP; (iii) each Contributing Party shall
deliver to IEP a statement, meeting the requirements of section 1.1445-2(b)(2)
of the Treasury regulations, to the effect that such Contributing Party is not a
foreign person; (iv) IEP and Arnos Corp. (the “Lender”) shall enter into an
Assignment and Assumption Agreement, in a form reasonably acceptable to IEP and
the Lender, for the assignment by Lender, and assumption by Icahn Enterprises
Holdings L.P., of all of Lender’s rights and obligations under the Viskase Loan
and Security Agreement; (v) pursuant to Section 5.1 of the IEP Registration
Rights Agreement, each Contributing Party shall deliver to IEP an executed
signature page to the IEP Registration Rights Agreement (the “IEP Registration
Rights Joinder”); (vi) IEP shall acknowledge, by signing the IEP Registration
Rights Joinder, that, as a result of the Contributing Parties’ delivery of the
IEP Registration Rights Joinder, the Contributing Parties shall be and shall be
deemed to be each a “Holder” under the IEP Registration Rights Agreement for all
purposes thereunder; (vii) IEP shall deliver or cause to be delivered to the
Contributing Parties evidence that the NYSE has approved the Exchange Units for
listing, subject only to official notice of issuance, in form and substance
reasonably acceptable to Contributing Parties; and (viii) Beckton shall cause
IEGP to make such contribution to IEP as is necessary for IEGP to maintain a 1%
general partnership interest in IEP.
 
Section 1.5         Tax Treatment.  The parties agree and acknowledge that the
contribution of the Contribution Stock to IEP in exchange for the Exchange Units
is intended to qualify as a tax-free contribution to a partnership under Code
Section 721(a) and no party, on a Tax Return or otherwise, shall, except to the
extent required by Law, take any position inconsistent with such treatment.

 
2

--------------------------------------------------------------------------------

 
 
Section 1.6         704(c) Methods.  Beckton will cause IEGP, to the extent
possible, to take such action as is necessary, including selecting methods under
Code Section 704(c), to cause each Exchange Unit to have the same economic and
tax characteristics to any purchaser or acquiror thereof as each other IEP Unit,
provided that Beckton consults with the Audit Committee with respect to all Code
Section 704(c) elections relating to this transaction.
 
ARTICLE II
 
Representations and Warranties of Contributing Parties Relating to Contributing
Parties
 
Each Contributing Party hereby makes the following representations and
warranties contained in this Article II to IEP.
 
Section 2.1         Organization of Contributing Parties.  Such Contributing
Party is a limited partnership duly formed or a corporation duly incorporated,
as applicable, validly existing and in good standing under the Laws of the State
of Delaware.  Such Contributing Party has full organizational power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder and to consummate the transactions contemplated hereby.  Such
Contributing Party is an Affiliate (as defined under the IEP Registration Rights
Agreement) of a Holder (as defined under the IEP Registration Rights Agreement).
 
Section 2.2         Authority.  The execution and delivery by such Contributing
Party of this Agreement, and the performance by such Contributing Party of its
obligations hereunder, have been duly and validly authorized by all requisite
limited liability company or corporate action on the part of such Contributing
Party and no other action on the part of such Contributing Party or its general
partner or shareholders is necessary for such execution, delivery or
performance.  This Agreement has been duly and validly executed and delivered by
such Contributing Party and constitutes a legal, valid and binding obligation of
such Contributing Party, enforceable against such Contributing Party in
accordance with its terms.
 
Section 2.3         Title.  Such Contributing Party is the sole owner of the
Contribution Stock set forth opposite its name on Schedule 1.1 and has good and
valid title to such Contribution Stock, free and clear of all Liens.  The
delivery of such Contribution Stock and other instruments of transfer delivered
by such Contributing Party to IEP at the Closing will transfer to IEP good and
valid title to the Contribution Stock owned by such Contributing Party
immediately prior to the Closing, free and clear of all Liens.

 
3

--------------------------------------------------------------------------------

 
 
Section 2.4         No Conflicts.  The execution and delivery by such
Contributing Party of this Agreement do not, and the performance by such
Contributing Party of its obligations under this Agreement and the consummation
of the transactions contemplated hereby will not:
 
(a)                 conflict with or result in a violation or breach of any of
the terms, conditions or provisions of the organizational documents of such
Contributing Party;
 
(b)                 conflict with or result in a violation or breach of any term
or provision of any Law or Order applicable to such Contributing Party;
 
(c)                 (i) conflict with or result in a violation or breach of,
(ii) constitute (with or without notice or lapse of time or both) a default
under, (iii) require such Contributing Party to obtain any consent, approval or
action of, make any filing (other than with the SEC pursuant to Section 13 and
Section 16 of the Exchange Act) with or give any notice to any Person, as a
result or under the terms of, or (iv) result in or give to any Person any right
of termination, cancellation, acceleration or modification in or with respect
to, any Contract or License to which such Contributing Party is a party; or
 
(d)                 result in the creation or imposition of any Lien upon the
Contribution Stock.
 
Section 2.5         Governmental Consents and Approvals.  Other than
(i) compliance with any applicable foreign or state securities or blue sky Laws
and (ii) the filings or notices that are required and customary pursuant to any
state environmental transfer statutes, no consent, authorization or approval of,
filing (other than with the SEC pursuant to Section 13 and Section 16 of the
Exchange Act) or registration with, or cooperation from, any Governmental or
Regulatory Authority is necessary in connection with the execution, delivery and
performance by such Contributing Party of this Agreement or the consummation of
the transactions contemplated hereby.
 
Section 2.6         Brokers.  Such Contributing Party has not used any broker or
finder in connection with the transactions contemplated hereby, and neither IEP
nor any of its Affiliates has or shall have any liability or otherwise suffer or
incur any Loss as a result of or in connection with any brokerage or finder’s
fee or other commission of any Person retained or purporting to be retained by
such Contributing Party in connection with any of the transactions contemplated
by this Agreement.
 
Section 2.7         No Purchases or Sales.  Other than the acquisition or
disposition of Viskase Stock or IEP Units from or to Affiliates, no Contributing
Party nor any of its Affiliates has directly or indirectly acquired or disposed
of any Viskase Stock or IEP Units during the 60 days preceding the date hereof.

 
4

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
Representations and Warranties of Barberry Relating to Barberry
 
Barberry hereby makes the following representations and warranties contained in
this Article III to IEP.
 
Section 3.1         Net Worth of Barberry.  Section 3.1 sets forth the net worth
of Barberry as of the date hereof.
 
ARTICLE IV
 
Representations and Warranties of Beckton Relating to Beckton
 
Beckton hereby makes the following representations and warranties contained in
this Article IV to IEP.
 
Section 4.1         Organization.  Beckton is a corporation duly incorporated,
validly existing and in good standing under the Laws of the State of
Delaware.  Beckton has full organizational power and authority to execute and
deliver this Agreement and to perform its obligations hereunder and to
consummate the transactions contemplated hereby.
 
Section 4.2         Authority.  The execution and delivery by Beckton of this
Agreement, and the performance by Beckton of its obligations hereunder, has been
duly and validly authorized by Beckton’s board of directors and no other action
on the part of Beckton or its shareholders is necessary for such execution,
delivery or performance.  This Agreement has been duly and validly executed and
delivered by Beckton and constitutes a legal, valid and binding obligation of
Beckton, enforceable against Beckton in accordance with its terms.
 
Section 4.3         No Conflicts.  The execution and delivery by Beckton of this
Agreement does not, and the performance by Beckton of its obligations under this
Agreement and the consummation of the transactions contemplated hereby will not:
 
(a)                 conflict with or result in a violation or breach of any of
the terms, conditions or provisions of the organizational documents of Beckton;
 
(b)                 conflict with or result in a violation or breach of any term
or provision of any Law or Order applicable to Beckton; or
 
(c)                 (i) conflict with or result in a violation or breach of,
(ii) constitute (with or without notice or lapse of time or both) a default
under, (iii) require Beckton to obtain any consent, approval or action of, make
any filing (other than with the SEC pursuant to Section 13 and Section 16 of the
Exchange Act) with or give any notice to any Person, as a result or under the
terms of, or (iv) result in or give to any Person any right of termination,
cancellation, acceleration or modification in or with respect to, any Contract
or License to which Beckton is a party.

 
5

--------------------------------------------------------------------------------

 
 
Section 4.4         Governmental Consents and Approvals.  Other than
(i) compliance with any applicable foreign or state securities or blue sky Laws
and (ii) the filings or notices that are required and customary pursuant to any
state environmental transfer statutes, no consent, authorization or approval of,
filing (other than with the SEC pursuant to Section 13 and Section 16 of the
Exchange Act) or registration with, or cooperation from, any Governmental or
Regulatory Authority is necessary in connection with the execution, delivery and
performance by Beckton of this Agreement or the consummation of the transactions
contemplated hereby.
 
Section 4.5         Brokers.  Beckton has not used any broker or finder in
connection with the transactions contemplated hereby, and neither IEP nor any of
its Affiliates has or shall have any liability or otherwise suffer or incur any
Loss as a result of or in connection with any brokerage or finder’s fee or other
commission of any Person retained or purporting to be retained by Beckton in
connection with any of the transactions contemplated by this Agreement.
 
Section 4.6         No Purchases or Sales.  Other than the acquisition or
disposition of Viskase Stock or IEP Units from or to Affiliates, neither Beckton
nor any of its Affiliates has directly or indirectly acquired or disposed of any
Viskase Stock or IEP Units during the 60 days preceding the date hereof.
 
ARTICLE V
 
Representations and Warranties of Contributing Parties Relating to the
Corporation and its Subsidiaries
 
Except as (i) disclosed in the Current Viskase Financial Documents (other than
any disclosures set forth in any risk factor section or in any section relating
to forward-looking statements, and any other disclosures included therein to the
extent they are forward-looking in nature, whether or not appearing in such
sections), provided that no disclosure in the Current Viskase Financial
Documents shall be deemed to qualify the representations or warranties of the
Contributing Parties that are contained in Section 5.7(b), and (ii) set forth on
the Corporation disclosure schedule delivered by the Contributing Parties to IEP
concurrently with the execution and delivery of this Agreement (the “Corporation
Disclosure Schedule”), the Contributing Parties hereby make the following
representations and warranties contained in this Article V to IEP.  The
Corporation Disclosure Schedule is arranged and numbered to correspond to the
numbered and lettered paragraphs contained in this Article V.  Unless otherwise
specified herein, disclosure made in any particular Section of the Corporation
Disclosure Schedule shall be deemed made in any other Section or Sections of the
Corporation Disclosure Schedule to which the relevance of such disclosure is
readily apparent on its face from the text of such disclosure.

 
6

--------------------------------------------------------------------------------

 
 
Section 5.1         Due Organization.
 
(a)                 The Corporation is duly incorporated and validly existing
under the laws of its jurisdiction of incorporation, with all requisite power
and authority to own, lease and operate its properties and to carry on its
business as it is now being owned, leased, operated and conducted.  The
Corporation is licensed or qualified to do business and is in good standing
(where the concept of “good standing” is applicable) as a foreign corporation in
each jurisdiction where the nature of its Assets and Properties require such
licensing or qualification, except where the failure to be so licensed or
qualified would not, individually or in the aggregate, be reasonably likely to
have a Material Adverse Effect on the Corporation.
 
(b)                 The Corporation Disclosure Schedule lists each Subsidiary of
the Corporation that would be required to be listed in Exhibit 21 to the
Corporation’s most recent Annual Report on Form 10-K if the Corporation were a
SEC Filer.  Each Subsidiary of the Corporation has been duly incorporated or
organized and is validly existing under the laws of the jurisdiction of its
incorporation or organization, with all requisite power and authority to own,
lease and operate its properties and to carry on its business as it is now being
owned, leased, operated and conducted, except where the failure to be so duly
incorporated or organized or validly existing, or to have all such requisite
power or authority, would not, individually or in the aggregate, be reasonably
likely to have a Material Adverse Effect.  Each Subsidiary is licensed or
qualified to do business as a foreign corporation and is in good standing (where
the concept of “good standing” is applicable) as a foreign corporation in each
jurisdiction where the nature of its Assets and Properties require such
licensing or qualification, except where the failure to be so licensed or
qualified would not, individually or in the aggregate, be reasonably likely to
have a Material Adverse Effect.
 
Section 5.2         Capitalization.
 
(a)                 As of the date hereof, the authorized capital stock of the
Corporation consists of (i) 50,000,000 shares of common stock, of which
35,787,071 shares of common stock are issued and outstanding as of the date
hereof, and (ii) 50,000,000 shares of preferred stock, of which no shares of
preferred stock are issued and outstanding as of the date hereof.  As of the
date hereof, the 35,787,071 shares referenced in the preceding sentence
represent all of the issued and outstanding capital stock of the
Corporation.  All of the shares of Contribution Stock have been duly authorized
and are validly issued, fully paid and nonassessable.

 
7

--------------------------------------------------------------------------------

 
 
(b)                 No Person holds any option, warrant, convertible security or
other right to acquire any capital stock or other securities of the
Corporation.  There are no obligations, contingent or otherwise, of the
Corporation to repurchase, redeem or otherwise acquire any ownership interests
of the Corporation or to provide funds to or make any material investment (in
the form of a loan, capital contribution or otherwise) in any Person.
 
Section 5.3         Financial Statements.
 
(a)                 The Corporation has timely prepared all Required Viskase
Financial Documents.
 
(b)                 As of their respective dates, the Current Viskase Financial
Documents complied in all material respects with the requirements of the Viskase
Indenture.
 
(c)                 The Current Viskase Financial Documents, when prepared in
accordance with the Viskase Indenture, did not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.
 
(d)                 Each of the financial statements (including the related
notes) of the Corporation included in the Current Viskase Financial Documents
had been prepared in accordance with GAAP (except, in the case of unaudited
statements, as permitted by the rules and regulations of the SEC) applied on a
consistent basis during the periods involved (except as may be indicated in the
notes thereto) and fairly presented in all material respects the consolidated
financial position of the Corporation and its consolidated Subsidiaries as of
the dates thereof and the consolidated results of their operations and cash
flows for the periods then ended (subject, in the case of unaudited statements,
to normal year-end audit adjustments).
 
Section 5.4         Governmental Approvals; No Violations.  Other than
(i) compliance with any applicable foreign or state securities or blue sky Laws
and (ii) the filings or notices that are required and customary pursuant to any
state environmental transfer statutes, no notices, reports or other filings are
required to be made by the Corporation with, nor are any consents,
registrations, approvals, permits or authorizations required to be obtained by
the Corporation from, any Governmental or Regulatory Authority or any other
Person in connection with the execution, delivery and performance of this
Agreement by the Corporation and the consummation of the transactions
contemplated hereby.

 
8

--------------------------------------------------------------------------------

 
 
Section 5.5         No Material Adverse Effects or Changes.  To the Contributing
Parties’ Knowledge, since September 30, 2009, (i) the Corporation and its
Subsidiaries, taken as a whole, have not suffered any Material Adverse Effect;
(ii) there has been no change, event, development, damage or circumstance
affecting the Corporation and its Subsidiaries, taken as a whole, that,
individually or in the aggregate would reasonably be expected to have a Material
Adverse Effect on the Corporation and its Subsidiaries, taken as a whole;
(iii) there has not been any material change by the Corporation in its
accounting methods, principles or practices, or any material revaluation by the
Corporation of any of its assets, including material writing down the value of
inventory or material writing off notes or accounts receivable; and (iv) each of
the Corporation and its Subsidiaries has conducted its business only in the
ordinary course of business consistent with past practice, except as would not,
individually or in the aggregate, be reasonably likely to have a Material
Adverse Effect.
 
Section 5.6         Title to Properties.  Each of the Corporation and its
Subsidiaries has good and marketable title to, and each of them is the lawful
owner of, all of their property (real and personal) owned by each of them, free
and clear of all Liens, except where the failure to possess good and marketable
title would not, individually or in the aggregate, adversely affect in any
material respect the ability of the Corporation and its Subsidiaries, taken as a
whole, to conduct their business in the ordinary course, consistent with past
practice; all the property held under lease by the Corporation and its
Subsidiaries is held thereby under valid, subsisting and enforceable leases,
assuming the due and valid execution by the lessors thereto, except where the
failure to have valid, subsisting and enforceable leases would not, individually
or in the aggregate, adversely affect in any material respect the ability of the
Corporation and its Subsidiaries to conduct their business in the ordinary
course, consistent with past practice.
 
Section 5.7         Taxes.
 
(a)                 The Corporation and each Subsidiary has duly and timely
filed with the appropriate taxing authorities all material Tax Returns required
to have been filed.  Such Tax Returns are complete and accurate in all material
respects.  All Taxes shown as due and payable on such Tax Returns have been paid
and all other material Taxes for which either the Corporation or any Subsidiary
is liable that are due and payable have been paid or adequately reserved for on
the financial statements of the Corporation.
 
(b)                 Neither the IRS nor any other taxing authority (whether
domestic or foreign) has asserted in writing against the Corporation or any
Subsidiary any material deficiency or material claim for Taxes in excess of the
reserves established therefor.
 
(c)                 The contribution of the Contribution Stock by the
Contributing Parties to IEP in exchange for the Exchange Units has not and will
not result in any material income Taxes payable by the Corporation or any
Subsidiary, other than as a result of the loss, reduction, or limitation of any
net operating losses, credits, deductions, carryforwards of such or other items,
or other Tax attributes.

 
9

--------------------------------------------------------------------------------

 
 
Section 5.8         Employee Matters/Employee Benefit Plans.  Except for matters
which would not, individually, or in the aggregate, be reasonably likely to have
a Material Adverse Effect:
 
(a)                 Except as accrued thereafter in accordance with the terms of
the Plans as of the date hereof, neither the Corporation nor any of its
Subsidiaries has incurred any material liability, and no event, transaction or
condition has occurred or exists that could result in any material liability, on
account of any Plans, including but not limited to liability for (i) additional
contributions required to be made under the terms of any Plan or its related
trust, insurance contract or other funding arrangement with respect to periods
ending on or prior to the date hereof which are not reflected, reserved against
or accrued in the Corporation’s financial statements; or (ii) breaches by the
Corporation, or, to the Contributing Parties’ Knowledge, the trustees under the
trusts created under the Plans, or any other Persons under ERISA or any other
applicable Law.  Each of the Plans has been operated and administered in
material compliance with its terms, all applicable Laws and, if applicable,
collective bargaining agreements.  Since January 1, 2008, neither the
Corporation nor any of its Subsidiaries has communicated to any current or
former director, officer, employee or consultant thereof any intention or
commitment to amend or modify any Plan, or to establish or implement any other
employee or retiree benefit or compensation plan or arrangement, which would
materially increase the cost to the Corporation and the Subsidiaries, taken as a
whole.
 
(b)                 Each Plan which is intended to be “qualified” within the
meaning of Section 401(a) of the Code, and the trust (if any) forming a part
thereof has received or requested a favorable determination letter or is covered
by an opinion letter from the Internal Revenue Service and, to the Contributing
Parties’ Knowledge, no event has occurred and no condition exists which could
reasonably be expected to result in the revocation of any such
determination.  All amendments and actions required to bring each Plan into
conformity with the applicable provisions of ERISA, the Code, and any other
applicable Laws have been made or taken.
 
(c)                 There are no pending or threatened claims by or on behalf of
any participant in any of the Plans, or otherwise involving any such Plan or the
assets of any Plan, other than routine claims for benefits in the ordinary
course.  The Plans are not presently under audit or examination (nor has notice
been received of a potential audit or examination) by the Internal Revenue
Service or the Department of Labor.

 
10

--------------------------------------------------------------------------------

 
 
(d)                 None of the Plans provides benefits of any kind with respect
to current or former employees, officers, or directors (or their beneficiaries)
of the Corporation or any of its Subsidiaries beyond their retirement or other
termination of employment, other than (i) coverage for benefits mandated by
Section 4980B of the Code, (ii) death benefits or retirement benefits under an
employee pension benefit plan (as defined by Section 3(2) of ERISA), or
(iii) benefits, the full cost of which is borne by such current or former
employees, officers, directors, or beneficiaries.
 
(e)                 No Plan sponsored by the Corporation is a “multiemployer
plan” within the meaning of Section 4001(a)(3) of ERISA or a “multiple employer
plan” as addressed in section 4063 or 4064 of ERISA.  No Plan sponsored by the
Corporation is subject to Title IV of ERISA.
 
(f)                 The consummation of the transactions contemplated by this
Agreement will not (alone or in combination with any other event, including,
without limitation, the passage of time) result in (i) any payment (including,
without limitation, severance, unemployment compensation, golden parachute,
bonus payments or otherwise) becoming due under any agreement or oral
arrangement to any current or former director, officer, employee or consultant
of the Corporation or any of its Subsidiaries, (ii) any increase in the amount
of salary, wages or other benefits payable to any director, officer, employee or
consultant of the Corporation or any of its Subsidiaries, or (iii) any
acceleration of the vesting or timing of payment of any benefits or compensation
(including, without limitation, any increased or accelerated funding obligation)
payable to any director, officer, employee or consultant of the Corporation or
any of its Subsidiaries.
 
(g)                 There is, and since January 1, 2008 there has been, to the
Contributing Parties’ Knowledge, (i) (A) no unfair labor practice complaint
pending or threatened against the Corporation before the National Labor
Relations Board, and no grievance or arbitration proceeding arising out of or
under collective bargaining agreements is pending or threatened, (B) no strike,
labor dispute, slowdown or stoppage pending or threatened against the
Corporation or any of its Subsidiaries and (C) no union representation dispute
currently existing concerning the employees of the Corporation or any of its
Subsidiaries, and (ii) (A) no union organizing activities are currently taking
place concerning the employees of the Corporation or any of its Subsidiaries and
(B) there has been no violation of any federal, state, local or foreign law
relating to discrimination in the hiring, promotion or pay of employees, any
applicable wage or hour laws.
 
Section 5.9         Litigation.  There are no material actions, suits,
arbitrations, regulatory proceedings or other litigation, proceedings or
governmental investigations pending or, to the Contributing Parties’ Knowledge,
threatened against or affecting any of the Corporation or its Subsidiaries or
any of their respective officers, directors, employees or agents in their
capacity as such, or any of the Corporation’s or any of its Subsidiaries’
respective Assets and Properties or the respective businesses of the Corporation
or its Subsidiaries that, if determined adversely to the Corporation or such
Subsidiary or any of their officers, directors, employees or agents in their
capacity as such would be reasonably expected to be material to the Corporation
and its Subsidiaries, and to the Contributing Parties’ Knowledge, there are no
facts or circumstances which may give rise to any of the foregoing.  Neither the
Corporation nor any of its Subsidiaries is subject to any order, judgment,
decree, injunction, stipulation or consent order of or with any court or other
Governmental or Regulatory Authority.

 
11

--------------------------------------------------------------------------------

 
 
Section 5.10       Claims Against Officers and Directors.  There are no pending
or, to the Contributing Parties’ Knowledge, threatened claims against any
current or former director, officer, employee or agent of the Corporation, any
of its Subsidiaries or any other Person, which could give rise to any material
claim for indemnification against the Corporation or any of its Subsidiaries or
cause the Corporation or any of its Subsidiaries to incur any liability or
otherwise suffer or incur any Loss.
 
Section 5.11       Insurance.  The Corporation and its Subsidiaries, as the case
may be, maintain insurance policies that provide adequate and suitable insurance
coverage for their respective businesses and are on such terms, cover such risks
and are in such amounts as the insurance customarily carried by comparable
companies of established reputation similarly situated and carrying on the same
or similar business.  All such insurance is fully in force on the date hereof
except where the failure to maintain such insurance would not, individually or
in the aggregate, be reasonably likely to have a Material Adverse Effect.
 
Section 5.12       Compliance with Law.  To the Contributing Parties’ Knowledge,
each of the Corporation and its Subsidiaries is in material compliance and, at
all times since January 1, 2008, has been in compliance in all material respects
with all applicable Laws relating to each of them or their respective Assets and
Properties or business.  No investigation or review by any Governmental or
Regulatory Authority or self-regulatory authority is pending or, to the
Contributing Parties’ Knowledge, threatened, nor has any such authority
indicated in writing to any Contributing Party or the Corporation or any of its
Subsidiaries an intention to conduct an investigation or review of the
Corporation or any of its Subsidiaries.
 
Section 5.13       Undisclosed Liabilities.  To the Contributing Parties’
Knowledge, neither the Corporation nor any of its Subsidiaries has any material
liabilities or obligations of any nature, whether known or unknown, absolute,
accrued, contingent or otherwise and whether due or to become due, other than
liabilities and obligations incurred after September 30, 2009 in the ordinary
course of business consistent with past practice (including as to amount and
nature).
 
Section 5.14       Related Parties.  Since January 1, 2008, there have been no
transactions with “related persons” (as such term is defined by Item 404 of
Regulation S-K promulgated under the Securities Act (“Item 404”)) of the
Corporation that would be required to be disclosed pursuant to Item 404 if the
Corporation were a SEC Filer that have not been disclosed in the Current Viskase
Financial Documents.

 
12

--------------------------------------------------------------------------------

 
 
Section 5.15       Intellectual Property.
 
(a)                 The Corporation and its Subsidiaries own or have obtained
valid and enforceable licenses for, or other rights to use, the inventions,
patent applications, patents, trademarks (both registered and unregistered),
tradenames, service names, copyrights, trade secrets and other proprietary
information (collectively, “Intellectual Property”) owned or licensed by them or
which are necessary for the conduct of their respective businesses, except where
the failure to own, license or have such rights would not, individually or in
the aggregate, adversely affect the ability of the Corporation and its
Subsidiaries to conduct their business in the ordinary course, consistent with
past practice; (i) to the Contributing Parties’ Knowledge, there are no third
parties who have, or will be able to establish, rights to any Intellectual
Property, except for the ownership rights of the owners of the Intellectual
Property which is licensed to the Corporation or any of its Subsidiaries;
(ii) to the Contributing Parties’ Knowledge, there is no infringement by third
parties of any Intellectual Property; (iii) there is no pending or, to the
Contributing Parties’ Knowledge, threatened action, suit, proceeding or claim by
others challenging the Corporation’s or any of its Subsidiaries’ rights in or to
any Intellectual Property; (iv) there is no pending or, to the Contributing
Parties’ Knowledge, threatened action, suit, proceeding or claim by others
challenging the validity or scope of any Intellectual Property, and to the
Contributing Parties’ Knowledge, there are no facts which could form a
reasonable basis for any such claim; and (v) there is no pending or, to the
Contributing Parties’ Knowledge, threatened action, suit, proceeding or claim by
others that the Corporation or any of its Subsidiaries infringes or otherwise
violates any patent, trademark, copyright, trade name, service name, trade
secret or other proprietary rights of others, and to the Contributing Parties’
Knowledge there are no facts which could form a reasonable basis for any such
action, suit, proceeding or claim;
 
(b)                 All Intellectual Property has been duly registered with,
filed in or issued by the relevant filing offices, domestic or foreign, to the
extent necessary or desirable to ensure full protection under any applicable
Law, and such registrations, filings or issuances remain in full force and
effect, other than as would not, individually or in the aggregate, adversely
affect the ability of the Corporation and its Subsidiaries to conduct their
business in the ordinary course, consistent with past practice.
 
Section 5.16       Environmental Matters.
 
(a)           To the Contributing Parties’ Knowledge, the Corporation and its
Subsidiaries and their Assets and Properties and operations are and have been in
compliance with, and hold all permits, authorizations and approvals required
under, Environmental Laws, except to the extent that failure to so comply or to
hold such permits, authorizations or approvals would not, individually or in the
aggregate, adversely affect the ability of the Corporation and it Subsidiaries
to conduct their business in the ordinary course, consistent with past practice.

 
13

--------------------------------------------------------------------------------

 
 
(b)           To the Contributing Parties’ Knowledge, except as would not,
individually or in the aggregate, adversely affect the ability of the
Corporation and its Subsidiaries to conduct their business in the ordinary
course, consistent with past practice, there are no past, present or reasonably
anticipated future events, conditions, circumstances, activities, practices,
actions, omissions or plans that could reasonably be expected to give rise to
any material costs or material liabilities to the Corporation or any of its
Subsidiaries under, or to materially interfere with or materially prevent
compliance by the Corporation or any of its Subsidiaries with, Environmental
Laws.
 
(c)                 To the Contributing Parties’ Knowledge, except as would not,
individually or in the aggregate, adversely affect the ability of the
Corporation and its Subsidiaries to conduct their business in the ordinary
course, consistent with past practice, none of the Corporation or any of its
Subsidiaries (i) is the subject of any investigation, (ii) has received any
written notice or claim, (iii) is a party to or affected by any pending or
threatened action, suit or proceeding, (iv) is bound by any judgment, decree or
order or (v) has entered into any agreement, in each case relating to any
alleged material violation of any Environmental Law or any actual or alleged
material release or threatened material release or cleanup at any location of
any Hazardous Materials.
 
Section 5.17       Contracts.
 
(a)                 The Corporation Disclosure Schedule lists all agreements,
contracts or instruments that would be required to be disclosed by the
Corporation under Item 601 of Regulation S-K promulgated under the Securities
Act if the Corporation were a SEC Filer (the “Material Contracts”).  The
Material Contracts are the only material agreements, contracts or instruments
that are binding upon the Corporation and its Subsidiaries that are material to
the operation of the business of the Corporation and its Subsidiaries, taken as
a whole.  
 
(b)                 To the Contributing Parties’ Knowledge, prior to the date
hereof, true, correct and complete copies of each Material Contract have been
delivered or made available to IEP.  Each such Contract is in full force and
effect and constitutes a legal, valid and binding agreement, enforceable in
accordance with its terms, of the Corporation or any of the Subsidiaries, as the
case may be, and, to the Contributing Parties’ Knowledge, of each other party
thereto; and neither the Corporation nor any of the Subsidiaries nor, to the
Contributing Parties’ Knowledge, any other party to such Contract, is in
violation or breach of or default under any such Contract (or with notice or
lapse of time or both, would be in violation or breach of or default under any
such Contract).

 
14

--------------------------------------------------------------------------------

 
 
Section 5.18       Accuracy of Statements.  To the Contributing Parties’
Knowledge, neither this Agreement nor any schedule, exhibit, statement, list,
document, certificate or other information furnished or to be furnished by or on
behalf of any Contributing Party to IEP or any of its representatives or
Affiliates in connection with this Agreement or any of the transactions
contemplated hereby, nor any of the matters disclosed in the Current Viskase
Financial Documents, contains or will contain any untrue statement of a material
fact or omits or will omit to state a material fact necessary to make the
statements contained herein or therein, in light of the circumstances in which
they are made, not misleading.
 
Section 5.19       Investor Representation.  Each Contributing Party will
acquire the IEP Units for its own account, for investment purposes only and not
with a view toward, or for sale in connection with, any distribution thereof,
nor with any present intention of distributions or selling the IEP Units in
violation of the federal securities Laws or any applicable foreign or state
securities Laws, and understands that the IEP Units will be sold without
registration under the federal and applicable state securities Laws in reliance
upon such representation.  No Contributing Party will offer to sell or otherwise
dispose of the IEP Units acquired by it hereunder in violation of any of the
registration requirements of the Securities Act or any comparable state Laws.
 
ARTICLE VI
 
Representations and Warranties of IEP
 
Except as set forth on the IEP disclosure schedule delivered by IEP to the
Contributing Parties concurrently with the execution and delivery of this
Agreement (the “IEP Disclosure Schedule”), IEP hereby makes the following
representations and warranties contained in this Article VI to the Contributing
Parties.  The IEP Disclosure Schedule is arranged and numbered to correspond to
the numbered and lettered paragraphs contained in this Article VI.  Unless
otherwise specified herein, disclosure made in any particular Section of the IEP
Disclosure Schedule shall be deemed made in any other Section or Sections of the
IEP Disclosure Schedule to which the relevance of such disclosure is readily
apparent on its face from the text of such disclosure.
 
Section 6.1         Organization of IEP.  IEP is a limited partnership duly
formed, validly existing and in good standing under the Laws of the State of
Delaware.  IEP has full limited partnership power and authority to execute and
deliver this Agreement and to perform its respective obligations hereunder and
to consummate the transactions contemplated hereby.
 
Section 6.2         Authority.  The execution and delivery by IEP of this
Agreement, and the performance by IEP of its obligations hereunder, have been
duly and validly authorized and no other action on the part of IEP or IEP’s
general partner is necessary.  This Agreement has been duly and validly executed
and delivered by IEP and constitutes a legal, valid and binding obligation of
IEP enforceable against IEP in accordance with its terms.

 
15

--------------------------------------------------------------------------------

 
 
Section 6.3         No Conflicts.  The execution and delivery by IEP of this
Agreement do not, and the performance by IEP of its obligations under this
Agreement and the consummation of the transactions contemplated hereby, will
not:
 
(a)                 conflict with, or result in a violation or breach of, any of
the terms, conditions or provisions of the organizational documents of IEP;
 
(b)                 conflict with, or result in a violation or breach of, any
term or provision of any Law or Order applicable to IEP; or
 
(c)                 (i) conflict with, or result in a violation or breach of,
(ii) constitute (with or without notice or lapse of time or both) a default
under, (iii) require IEP to obtain any consent, approval or action of, make any
filing (other than with the SEC pursuant to Section 13 and Section 16 of the
Exchange Act) with or give any notice to any Person as a result or under the
terms of, (iv) result in or give to any Person any right of termination,
cancellation, acceleration or modification in or with respect to, or (v) result
in the creation or imposition of any Lien upon IEP or any of its Assets and
Properties under, any Contract or License to which IEP is a party or by which
any of its Assets and Properties are bound.
 
Section 6.4         Consents and Approvals.  No consent, authorization or
approval of, filing (other than with the SEC pursuant to Section 13 and Section
16 of the Exchange Act) or registration with, or cooperation from, any
Governmental or Regulatory Authority or any other Person not a party to this
Agreement is necessary in connection with the execution, delivery and
performance by IEP of this Agreement or the consummation of the transactions
contemplated hereby.
 
Section 6.5         Brokers.  IEP has not used any broker or finder in
connection with the transactions contemplated hereby, and neither the
Contributing Parties nor the Corporation nor any Affiliate of the Contributing
Parties or the Corporation has or shall have any liability or otherwise suffer
or incur any Loss as a result of or in connection with any brokerage or finder’s
fee or other commission of any Person retained or purporting to be retained by
IEP in connection with any of the transactions contemplated by this Agreement.
 
Section 6.6         Investor Representation.  IEP will acquire the Contribution
Stock for its own account, for investment purposes only and not with a view
toward, or for sale in connection with, any distribution thereof, nor with any
present intention of distributions or selling the Contribution Stock in
violation of the federal securities Laws or any applicable foreign or state
securities Laws, and understands that the Contribution Stock will be sold
without registration under the federal and applicable state securities Laws in
reliance upon such representation.  IEP will not offer to sell or otherwise
dispose of the Contribution Stock acquired by it hereunder in violation of any
of the registration requirements of the Securities Act or any comparable state
Laws.

 
16

--------------------------------------------------------------------------------

 
 
Section 6.7         Title.  The Exchange Units have been duly authorized by all
required action on the part of IEP.  The delivery of the Exchange Units
delivered by IEP to the Contributing Parties at the Closing will transfer to the
Contributing Parties good and valid title to the Exchange Units free and clear
of all Liens, other than any Liens created by any Contributing Party.
 
Section 6.8         Tax.
 
(a)                 IEP is classified as a partnership and not an association
taxable as a corporation for U.S. federal income Tax purposes.
 
(b)                 IEP has timely filed all material Tax Returns required to be
filed through the date of this Agreement with respect to the income, properties
or operations of IEP and its Subsidiaries.  All such returns are true, correct
and complete in all material respects under applicable U.S. federal, state,
local or foreign Tax Laws.
 
ARTICLE VII
 
Covenants
 
Section 7.1         Maintenance of Business Prior to Closing.
 
(a)                 The Contributing Parties shall cause the Corporation from
the date hereof through the Closing Date to:
 
(i)           conduct its operations and business in the ordinary course
consistent with past practice;
 
(ii)          use all commercially reasonable efforts to maintain its business
and properties, including its physical facilities, working conditions, insurance
policies, and relationships with lessors, licensors, suppliers, customers and
employees;
 
(iii)         maintain its corporate existence;
 
(iv)         maintain its books and records and accounts in the ordinary course
of business in compliance with all applicable laws and governmental orders;
 
(v)          pay and discharge when due all taxes, assessments and governmental
charges imposed upon it or any of its properties, or upon the income or project
therefrom in the ordinary course of business consistent with past practice;

 
17

--------------------------------------------------------------------------------

 
 
(vi)         promptly notify IEP of any Material Adverse Change; and
 
(vii)        permit representatives of IEP to have full access at all reasonable
times, and in a manner so as not to interfere with the normal business
operations of the Corporation, to all premises, properties, personnel, books,
records (including tax records), contracts, and documents of or pertaining to
the Corporation.
 
(b)                 Without limiting the generality of the foregoing, from the
date hereof through the Closing, the Contributing Parties shall not authorize or
permit the Corporation directly or indirectly to do, or propose to do, any of
the following without the prior written consent of IEP:
 
(i)           engage in any transaction or take or omit to take any action that
would result in a breach of any representation or warranty in Articles II, III,
IV or V of this Agreement;
 
(ii)          declare, set aside, or pay any dividend, other than intercompany
dividends by a Subsidiary to the Corporation or to another Subsidiary;
 
(iii)         declare or pay any increase in compensation to any officer,
director, employee or agent of the Corporation or any Subsidiary, except in the
ordinary course of business consistent with past practice;
 
(iv)         enter into any Contract that, had it been in effect on the date
hereof, would have been required to be disclosed by the Corporation under Item
601 of Regulation S-K promulgated under the Securities Act if the Corporation
were a SEC Filer, except for those Contracts entered into in the ordinary course
of business consistent with past practice;
 
(v)          permit, allow or suffer any of its properties, assets or rights to
be subject to any Lien;
 
(vi)         incur any long-term indebtedness;
 
(vii)        make any material capital expenditure or commitment, other than for
emergency repairs or replacement, except for those capital expenditures or
commitments made in the ordinary course of business consistent with past
practice; or

 
18

--------------------------------------------------------------------------------

 
 
(viii)       terminate, materially modify, assign, or materially amend any
Material Contract, except in the ordinary course of business consistent with
past practice.
 
(c)                 Notwithstanding the foregoing or any other provision of this
Agreement, the parties hereto agree that the Corporation may, and the
Contributing Parties may permit the Corporation to, take any of the actions set
forth on Schedule 7.1(c).
 
Section 7.2         Efforts to Consummate Transaction.
 
(a)                 From the date hereof through the Closing Date, upon the
terms and subject to the conditions set forth in this Agreement, each of the
parties hereto shall use its commercially reasonable efforts to take, or cause
to be taken, all actions, and to do, or cause to be done, and to assist and
cooperate with the other parties in doing, all things necessary, proper or
advisable under applicable Laws and regulations to consummate and make effective
the transactions contemplated by this Agreement.  The parties will use their
commercially reasonable efforts and cooperate with one another (i) in promptly
determining whether any filings are required to be made or consents, approvals,
waivers, licenses, permits or authorizations are required to be obtained (or,
which if not obtained, would result in a Material Adverse Effect or an event of
default, termination or acceleration of any agreement or any put right under any
agreement) under any applicable Law or regulation or from any Governmental or
Regulatory Authority or third parties, and (ii) in promptly making any such
filings, in furnishing information required in connection therewith and in
timely seeking to obtain any such consents, approvals, permits or
authorizations.
 
(b)                 From the date hereof through the Closing Date, the
Contributing Parties shall give prompt written notice to IEP of: (i) any
occurrence, or failure to occur, of any event whose occurrence or failure to
occur would reasonably be expected to cause any representation or warranty of
the Contributing Parties contained in this Agreement, if made on or as of the
date of such event or as of the Closing Date, to be untrue or inaccurate, except
for changes permitted by this Agreement and except to the extent that any
representation and warranty is made as of a specified date, in which case, such
representation and warranty shall be true, complete and accurate as of such
date; or (ii) any failure of the Contributing Parties or of any officer, member,
director, employee, consultant or agent of the Contributing Parties, to comply
with or satisfy any covenant, condition or agreement to be complied with or
satisfied by it or them under this Agreement; provided, however, that no such
notification shall affect the representations or warranties of the Contributing
Parties or the conditions to the obligations of IEP hereunder.  From the date
hereof through the Closing Date, IEP shall give prompt written notice to the
Contributing Parties of:  (i) any occurrence, or failure to occur, of any event
whose occurrence or failure to occur would reasonably be expected to cause any
representation or warranty of IEP contained in this Agreement, if made on or as
of the date of such event or as of the Closing Date, to be untrue or inaccurate,
except for changes permitted by this Agreement and except to the extent that any
representation and warranty is made as of a specified date, in which case, such
representation and warranty shall be true, complete and accurate as of such
date; or (ii) any failure of IEP or any officer, general partner, director,
employee, consultant or agent of IEP, to comply with or satisfy any covenant,
condition or agreement to be complied with or satisfied by it or them under this
Agreement; provided, however, that no such notification shall affect the
representations or warranties of IEP or the conditions to the obligations of the
Contributing Parties hereunder.

 
19

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
 
Conditions to Closing
 
Section 8.1         Conditions to Obligations of Parties.  The respective
obligations of the parties hereto to consummate the transactions contemplated by
this Agreement shall be subject to the fulfillment or waiver, at or prior to the
Closing, of the following condition:
 
(a)                 Closing of IEP Bond Offering.  The offering by IEP and Icahn
Enterprises Finance Corp., as co-issuers, of Senior Notes due 2016 and Senior
Notes due 2018 shall have been consummated.
 
Section 8.2         Conditions to Obligations of the Contributing Parties.  The
obligation of the Contributing Parties to consummate the transactions
contemplated by this Agreement shall be subject to the fulfillment or waiver, at
or prior to the Closing, of each of the following conditions:
 
(a)                 Representations and Warranties; Covenants.  (i) Each of the
representations and warranties of IEP contained in this Agreement shall have
been accurate, true and correct on and as of the date hereof, and shall also be
accurate, true and correct in all material respects on and as of the Closing
Date with the same force and effect as though made by IEP as of the Closing Date
(other than the representations and warranties made as of a specific date, which
representations and warranties shall have been true and correct only as of such
date); (ii) the covenants contained in this Agreement that are to be complied
with by IEP on or before the Closing shall have been complied with in all
material respects; and (iii) the Contributing Parties shall have received a
certificate dated the Closing Date of IEP signed by a duly authorized
representative of IEP stating that the conditions specified in clauses (i) and
(ii) of this Section 8.2(a) have been satisfied.
 
(b)                 No IEP Material Adverse Effect.  Since the date of this
Agreement, no event, fact or circumstance shall have occurred or exist that
would constitute, or would reasonably be expected to have, a Material Adverse
Effect on IEP.

 
20

--------------------------------------------------------------------------------

 
 
Section 8.3         Conditions to Obligations of the Acquiror.  The obligations
of IEP to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment or waiver, at or prior to the Closing, of each of the
following conditions:
 
(a)                 Representations and Warranties; Covenants.  (i) Each of the
representations and warranties contained in Articles II, III, IV and V of this
Agreement shall have been accurate, true and correct on and as of the date
hereof, and shall also be accurate, true and correct in all material respects on
and as of the Closing Date with the same force and effect as though made as of
the Closing Date (other than the representations and warranties made as of a
specific date, which representations and warranties shall have been true and
correct only as of such date); (ii) the covenants contained in this Agreement
that are to be complied with by the Contributing Parties on or before the
Closing shall have been complied with in all material respects; and (iii) IEP
shall have received a certificate dated the Closing Date of the Contributing
Parties and Beckton, signed by a duly authorized representative of each
Contributing Party and Beckton, stating that the conditions specified in clauses
(i) and (ii) of this Section 8.3(a) have been satisfied.
 
(b)                 No Material Adverse Effect.  Since the date of this
Agreement, no event, fact or circumstance shall have occurred or exist that
would constitute, or would reasonably be expected to have, a Material Adverse
Effect.
 
ARTICLE IX
 
Indemnification
 
Section 9.1         Indemnification by Barberry.
 
(a)                 Barberry agrees to indemnify IEP, its Affiliates and their
respective officers, directors, employees, independent contractors,
stockholders, principals, partners, agents, or representatives (other than Carl
C. Icahn and his Affiliates other than Icahn Enterprises G.P. Inc. and its
controlled Affiliates; provided, however, that for all purposes of this Article
IX, neither the Corporation nor any of its controlled Affiliates shall be deemed
to be Affiliates of Icahn Enterprises G.P. Inc.) (each an “Indemnified Person”
and collectively, the “Indemnified Persons”) against, and to hold each
Indemnified Person harmless from, any and all Losses incurred or suffered by any
Indemnified Person relating to or arising out of or in connection with (i) any
breach of or any inaccuracy in any representation or warranty made by any
Contributing Party in this Agreement, (ii) any breach of or failure by any
Contributing Party to perform any of its covenants or obligations set out or
contemplated in this Agreement or (iii) any material deficiency or material
claim for Taxes set forth in Section 5.7(b) of the Corporation Disclosure
Schedule, but, in the case of this Section 9.1(a)(iii) only to the extent that
the Losses incurred or suffered by any Indemnified Person relating to or arising
out of any such deficiency or claim exceeds the amount of the reserves
established for such deficiency or claim.

 
21

--------------------------------------------------------------------------------

 
 
(b)                 Notwithstanding any provisions to the contrary contained
herein, (x) indemnification for Losses under Section 9.1(a) shall be payable by
Barberry only if the aggregate amount of all Losses incurred by the Indemnified
Persons shall exceed the Basket Amount, at which time all such Losses, including
any Losses comprising the Basket Amount, shall be recoverable and (y) the
aggregate liability of Barberry for indemnification of IEP under Section 9.1(a)
shall in no event exceed the Cap Amount.
 
(c)                 For purposes of this Article IX, (i) any inaccuracy in or
breach of any representation or warranty shall be determined without regard to
any materiality, “Material Adverse Effect”, “Material Adverse Change” or similar
qualification, and without regard to any qualification or requirement that a
matter be or not be “reasonably expected” to occur, contained in or otherwise
applicable to such representation or warranty and (ii) any qualification of any
representations and warranties by reference to the Contributing Parties’
Knowledge in Sections 5.5, 5.13, 5.16 and 5.18 (other than any references to
threatened, anticipated, or foreseeable) shall be disregarded in determining
whether any such representations or warranties have been breached and in the
calculation of the amount of any Losses resulting therefrom.
 
Section 9.2         Claims.  As promptly as is reasonably practicable after
becoming aware of a claim for indemnification under this Agreement, the
Indemnified Person shall promptly give notice to Barberry of such claim and the
amount the Indemnified Person will be entitled to receive hereunder from
Barberry; provided that the failure of the Indemnified Person to promptly give
notice shall not relieve Barberry of its obligations except to the extent (if
any) that Barberry shall have been prejudiced thereby.  If Barberry does not
object in writing to such indemnification claim within thirty (30) days of
receiving notice thereof, the Indemnified Person shall be entitled to recover,
on the thirty-fifth day after such notice was given, from Barberry the amount of
such claim, and no later objection by Barberry shall be permitted; if Barberry
agrees that it has an indemnification obligation but objects that it is
obligated to pay only a lesser amount, the Indemnified Person shall nevertheless
be entitled to recover, on the thirty-fifth day after such notice was given,
from Barberry the lesser amount, without prejudice to the Indemnified Person’s
claim for the difference.  In addition to the amounts recoverable by the
Indemnified Person from Barberry pursuant to the foregoing provisions, the
Indemnified Person shall also be entitled to recover from Barberry interest on
such amounts at the rate of Two Times Prime from, and including, the
thirty-fifth day after such notice of an indemnification claim is given to, but
not including, the date such recovery is actually made by the Indemnified
Person.

 
22

--------------------------------------------------------------------------------

 
 
Section 9.3         Notice of Third Party Claims; Assumption of Defense.  The
Indemnified Person shall give notice as promptly as is reasonably practicable to
Barberry of the assertion of any claim, or the commencement of any suit, action
or proceeding, by any Person not a party hereto (a “Third Party Claim”) in
respect of which indemnity may be sought under this Agreement; provided that the
failure of the Indemnified Person to promptly give notice shall not relieve
Barberry of its obligations except to the extent (if any) that Barberry shall
have been prejudiced thereby.  Barberry may, at its own expense, participate in
the defense of any Third Party Claim, suit, action or proceeding (a) upon notice
to the Indemnified Person and (b) upon delivery by Barberry to the Indemnified
Person a written agreement that the Indemnified Person is entitled to
indemnification for all Losses arising out of such Third Party Claim, suit,
action or proceeding and that Barberry shall be liable for the entire amount of
any Loss, at any time during the course of any such Third Party Claim, suit,
action or proceeding, assume the defense thereof; provided, however, that
(i) Barberry’s counsel is reasonably satisfactory to the Indemnified Person, and
(ii) Barberry shall thereafter consult with the Indemnified Person upon the
Indemnified Person’s reasonable request for such consultation from time to time
with respect to such Third Party Claim, suit, action or proceeding.  If Barberry
assumes such defense, the Indemnified Person shall have the right (but not the
duty) to participate in the defense thereof and to employ counsel, at its own
expense, separate from the counsel employed by Barberry.  If, however, the
Indemnified Person reasonably determines in its judgment that representation by
Barberry’s counsel of both Barberry and the Indemnified Person would present
such counsel with a conflict of interest, then such Indemnified Person may
employ separate counsel to represent or defend it in any such Third Party Claim,
action, suit or proceeding and Barberry shall pay all of the fees and
disbursements in connection with the retention of such separate counsel.  If
Barberry fails to promptly notify the Indemnified Party that Barberry desires to
defend the Third Party Claim pursuant, or if Barberry gives such notice but
fails to prosecute vigorously and diligently or settle the Third Party Claim,
then the Indemnified Party will have the right to defend, at the sole cost and
expense of Barberry, the Third Party Claim by all appropriate proceedings, which
proceedings will be prosecuted by the Indemnified Person in good faith or will
be settled at the discretion of the Indemnified Person (with the consent of
Barberry, which consent will not be unreasonably withheld).  The Indemnified
Person will have full control of such defense and proceedings, including any
compromise or settlement thereof.  Whether or not Barberry chooses to defend or
prosecute any such Third Party Claim, suit, action or proceeding, all of the
parties hereto shall cooperate in the defense or prosecution thereof.
 
Section 9.4         Settlement or Compromise.  Any settlement or compromise made
or caused to be made by the Indemnified Person or Barberry, of any claim, suit,
action or proceeding shall also be binding upon Barberry or the Indemnified
Person, as the case may be, in the same manner as if a final judgment or decree
had been entered by a court of competent jurisdiction in the amount of such
settlement or compromise thereof; provided, however, that no obligation,
restriction or Loss shall be imposed on the Indemnified Person as a result of
such settlement without its prior written consent.  The Indemnified Person will
give Barberry at least thirty (30) days notice of any proposed settlement or
compromise of any Third Party Claim, suit, action or proceeding it is defending,
during which time Barberry may reject such proposed settlement or compromise;
provided, however, that from and after such rejection, Barberry shall be
obligated to assume the defense of and full and complete liability and
responsibility for such Third Party Claim, suit, action or proceeding and any
and all Losses in connection therewith in excess of the amount of
unindemnifiable Losses which the Indemnified Person would have been obligated to
pay under the proposed settlement or compromise.

 
23

--------------------------------------------------------------------------------

 


Section 9.5         Failure of Barberry to Act.  In the event that Barberry does
not assume the defense of any Third Party Claim, suit, action or proceeding
brought against an Indemnified Person, then any failure of the Indemnified
Person to defend or to participate in the defense of any such Third Party Claim,
suit, action or proceeding or to cause the same to be done, shall not relieve
Barberry of any of its obligations under this Agreement.
 
Section 9.6         Tax Character.  The parties agree that any payments made to
IEP pursuant to this Article IX will be treated for federal and state income tax
purposes as a tax-free contribution to IEP in exchange for the Exchange Units
under Code Section 721(a) and no party, on a Tax Return or otherwise, shall,
except to the extent required by Law, take any position inconsistent with such
treatment.
 
Section 9.7         Sole and Exclusive Remedy.  The indemnification remedy
provided by Barberry to the Indemnified Persons under this Article IX shall be
the sole and exclusive remedy to which IEP and each other Indemnified Person
shall be entitled after the Closing under this Agreement.  Any amounts owed by
Barberry to an Indemnified Person under this Article IX may be paid by Barberry,
in its sole discretion, in cash, IEP Units, or a combination of cash and IEP
Units.  For purposes of determining the number of IEP Units which are to be
delivered to an Indemnified Person upon settlement of an indemnification claim
in whole or in part with IEP Units, the value of each IEP Unit shall be deemed
to be the lower of (i) $39.45 and (ii) the 30-day VWAP for the 30-day period
immediately prior to the date any payment is due.
 
ARTICLE X
 
Definitions
 
Section 10.1       Defined Terms.  As used in this Agreement, the following
defined terms have the meanings indicated below:
 
“Affiliate” means, with respect to any specified Person, any other Person that,
directly or indirectly, owns or controls, is under common ownership or control
with, or is owned or controlled by, such specified Person.
 
“Agreement” has the meaning ascribed to it in the recitals.


 
24

--------------------------------------------------------------------------------

 


“Assets and Properties” of any Person means all assets and properties of every
kind, nature, character and description (whether real, personal or mixed,
whether tangible or intangible, and wherever situated), including the goodwill
related thereto, operated, owned or leased by such Person.
 
“Audit Committee” means the Audit Committee of the Board of Directors of the
general partner of IEP, as the same may be constituted from time to time.
 
“Barberry” has the meaning ascribed to it in the recitals.
 
“Basket Amount” means $1,600,000.
 
“Beckton” has the meaning ascribed to it in the recitals.
 
“Business Day” means any day of the year other than (i) any Saturday or Sunday
or (ii) any other day on which commercial banks located in New York City are
generally closed for business.
 
“Business or Condition” of any Person means the business, condition (financial
or otherwise), properties, assets or results of operations or prospects of such
Person, taken as a whole.
 
“Cap Amount” shall be equal to (a) $115,000,000.
 
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, or any successor statutes and any regulations
promulgated thereunder.
 
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System List.
 
“Closing” has the meaning ascribed to it in Section 1.4.
 
“Closing Date” has the meaning ascribed to it in Section 1.4.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Contract” means any contract, lease, commitment, understanding, sales order,
purchase order, agreement, indenture, mortgage, note, bond, right, warrant,
instrument, plan, permit or license, whether written or oral, which is intended
or purports to be binding and enforceable and to which either the Corporation or
any of its Subsidiaries is a party.
 
“Contributing Party” or “Contributing Parties” have the respective meanings
ascribed to them in the recitals.


 
25

--------------------------------------------------------------------------------

 


“Contribution Stock” has the meaning ascribed to it in the recitals.
 
“control” (including the terms “controlled by” and “under common control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.
 
“Corporation” has the meaning ascribed to it in the recitals.
 
“Corporation Disclosure Schedule” has the meaning ascribed to it in the
introductory paragraph of Article V.
 
“Current Viskase Financial Documents” means, when taken as a whole: (i) all
reports, schedules, forms, statements and other documents (including exhibits
and other information incorporated therein) prepared by the Corporation in
accordance with the Viskase Indenture since January 1, 2008.
 
“Dollars” or numbers proceeded by the symbol “$” means amounts in United States
Dollars.
 
“Environmental Claim” means any action, lawsuit, claim or proceeding (including,
without limitations, actions, lawsuits, claims or proceedings by private
individuals, Governmental or Regulatory Authorities and employees) arising under
any Environmental Law.  An Environmental Claim includes, but is not limited to,
a common law action, as well as a proceeding to issue, modify or terminate an
Environmental Permit.
 
“Environmental Law” means all applicable foreign, federal, state, district, and
local civil and criminal laws (including common law), regulations, rules,
ordinances, codes, decrees, judgments, injunctions, judicial or administrative
orders, and contractual obligations relating to public health, welfare and the
environment, or for the safety and health of employees or individuals,
including, without limitation, those requirements relating to the storage,
handling and use of chemicals and other Hazardous Materials, those relating to
the generation, processing, treatment, storage, transport, investigation and
remediation, or other management of waste materials of any kind, and those
relating to the protection of environmentally sensitive species or
areas.  Environmental Laws include but are not limited to OSHA, CERCLA, the
Clean Air Act, as amended, the Federal Water Pollution Control Act, as amended,
the Rivers and Harbors Act of 1899, as amended, the Safe Drinking Water Act, as
amended, the Superfund Amendments and Reauthorization Act of 1986 (“SARA”), as
amended, the Resource Conservation and Recovery Act of 1976 (“RCRA”), as
amended, the Hazardous and Solid Waste Amendments Act of 1984, as amended, the
Toxic Substances Control Act, as amended, the Oil Pollution Act of 1990 (“OPA”),
as amended, the Hazardous Materials Transportation Act, as amended, the
Endangered Species Act of 1973, and the state analogs to these.


 
26

--------------------------------------------------------------------------------

 


“Environmental Permit” means any permit, license, approval, registration or
other authorization required under any Environmental Law.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, including
the rules and regulations promulgated thereunder.
 
“Exchange Units” has the meaning ascribed to it in Section 1.2.
 
“GAAP” means U.S. generally accepted accounting principles at the time in
effect.
 
“Governmental or Regulatory Authority” means any court, tribunal, arbitrator,
authority, administrative or other agency, commission, authority, licensing
board official or other instrumentality of the United States or any state,
county, city or other political subdivision thereof, or of any foreign
government having competent jurisdiction over the Business or Condition of any
Person.
 
“Hazardous Material” means “hazardous substance” and “pollutant or contaminant,”
as those terms are defined or used in Section 101 of CERCLA and any other
substances or chemicals regulated because of their effect or potential effect on
public health and the environment, or the health and safety of employees or
individuals, including, without limitation, (i) petroleum, petroleum
hydrocarbons, or any fraction or byproduct thereof, (ii) natural gas liquids,
(iii) polychlorinated byphenyls in any form or condition, (iv) lead paint,
(v) asbestos containing materials in any form or condition, (vi) urea
formaldehyde, (vi) radioactive materials, including any naturally occurring
radioactive material, and any source, special or byproduct material, and
(vii) putrescible and infectious materials.
 
“High River” has the meaning ascribed to it in the recitals.
 
“IEGP” has the meaning ascribed to it in Section 1.2(b).
 
“IEP” has the meaning ascribed to it in the recitals.
 
“IEP Disclosure Schedule” has the meaning ascribed to it in the introductory
paragraph of Article VI.


 
27

--------------------------------------------------------------------------------

 


“IEP Registration Rights Agreement” means that certain Registration Rights
Agreement dated as of  June 30, 2005 by and among American Real Estate Partners,
L.P. (now known as IEP), Highcrest Investors Corp., Arnos Corp., Cyprus, LLC and
Gascon Partners, as amended by Amendment No. 1 thereto, dated as of August 8,
2007.
 
“IEP Registration Rights Joinder” has the meaning ascribed to it in Section 1.4.
 
“IEP Units” means the depositary units representing limited partner interests of
IEP.
 
“Indemnified Person” or “Indemnified Persons” have the respective meanings
ascribed to them in Section 9.1(a).
 
“Intellectual Property” has the meaning ascribed to it in Section 5.15(a).
 
“Item 404” has the meaning ascribed to it in Section 5.14.
 
“Knowledge” means, with respect to (i) the Contributing Parties, the actual
knowledge of Vincent J. Intrieri and (ii) IEP, the actual knowledge of the
persons listed in Section 10.1 of the IEP Disclosure Schedule under “IEP’s
Knowledge Parties”.
 
“Koala” has the meaning ascribed to it in the recitals.
 
“Laws” means all laws, statutes, rules, regulations, ordinances and other
pronouncements having the effect of law of the United States or any state,
county, city or other political subdivision or of any Governmental or Regulatory
Authority.
 
“Lender” has the meaning ascribed to it in Section 1.4.
 
“License” means licenses, permits, certificates of authority, authorizations,
approvals, registrations, findings of suitability, variances, exemptions,
certificates of occupancy, orders, franchises and similar consents granted or
issued by any Governmental or Regulatory Authority.
 
“Lien” means any mortgage, lien (except for any lien for Taxes not yet due and
payable), charge, restriction, pledge, security interest, option, lease or
sublease, claim, right of any third party, easement, encroachment, encumbrance
or other adverse claim of any kind or description.


 
28

--------------------------------------------------------------------------------

 


“Loss” or “Losses” means any and all liabilities, losses, costs, claims,
obligations, damages (including consequential damages if and to the extent
actually paid to a third party in connection with a Third Party Claim, amounts
paid in settlement, and reasonable expenses of investigation, enforcement and
collection), penalties and expenses (including attorneys’ and accountants’ fees
and expenses and costs of investigation and litigation), whether absolute,
accrued, conditional or otherwise; provided, however, that the Losses for which
any Indemnified Person shall be entitled to indemnification with respect to any
claim hereunder shall be net of any (i) tax benefit, (ii) insurance proceeds and
(iii) other amounts to the extent actually realized or received, as applicable,
at any time and from time to time by such Indemnified Person by reason of or in
connection with the same matters, facts or circumstances giving rise to such
claim for indemnification hereunder (including without limitation any future
such recoveries).
 
“Material Adverse Effect” or “Material Adverse Change,” as to any Person, means
a material adverse change (or circumstance involving a prospective change) in
the Business or Condition of such Person.  Unless the context otherwise
indicates or requires, any reference herein to a “Material Adverse Effect” or
“Material Adverse Change” shall mean a “Material Adverse Effect” or “Material
Adverse Change” with respect to the Corporation and its Subsidiaries, taken as a
whole.
 
“Material Contracts” have the meaning ascribed to it in Section 5.17(a).
 
“Meadow Walk” has the meaning ascribed to it in the recitals.
 
“NYSE” means the New York Stock Exchange.
 
“Order” means any writ, judgment, decree, injunction or similar order of any
Governmental or Regulatory Authority (in each such case whether preliminary or
final).
 
“OSHA” means the Occupational Safety and Health Act, as amended, or any
successor statute, and any regulations promulgated thereunder.
 
“Person” means any natural person, corporation, limited liability company,
general partnership, limited partnership, proprietorship, other business
organization, trust, union, association or Governmental or Regulatory Authority.
 
“Plans” shall mean all material pension and profit sharing, retirement and post
retirement welfare benefit, health insurance benefit (medical, dental and
vision), disability, life and accident insurance, sickness benefit, vacation,
bonus, incentive, deferred compensation, workers compensation, stock purchase,
stock option, phantom stock and other equity-based, severance, employment,
change of control or fringe benefit plans, programs, arrangements or agreements,
whether written or oral, including any employee benefit plans defined in Section
3(3) of ERISA, maintained or contributed to by the Corporation or any of its
Subsidiaries.


 
29

--------------------------------------------------------------------------------

 


“Required Viskase Financial Documents” means all reports, schedules, forms,
statements and other documents (including exhibits and other information
incorporated therein) required to be prepared by the Corporation pursuant to the
Viskase Indenture since January 1, 2008.
 
“Securities Act” means the Securities Act of 1933, as amended, including the
rules and regulations promulgated thereunder.
 
“SEC” means the Securities and Exchange Commission.
 
“SEC Filer” means a company required to file annual reports on Form 10-K,
quarterly reports on Form 10-Q, current reports on Form 8-K and other required
filings with the SEC pursuant to Sections 13 and 15(d) of the Exchange Act.
 
“Subsidiary” means, with respect to any Person at any date, any corporation,
limited or general partnership, limited liability company, trust, association or
other entity (i) the accounts of which would be consolidated with those of such
Person in such Person’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP or (ii) of which more than 50%
of (A) the outstanding capital stock having (in the absence of contingencies)
ordinary voting power to elect a majority of the board of directors of such
corporation, (B) the interest in the capital or profits of such partnership or
limited liability company or (C) the beneficial interest in such trust or estate
is, at the time of determination, owned or controlled directly or indirectly
through one or more intermediaries, by such Person.
 
“Tax” or “Taxes” means any and all taxes, charges, fees, levies, duties,
liabilities, impositions or other assessments, including, without limitation,
income, gross receipts, profits, excise, real or personal property,
environmental, recapture, sales, use, value-added, withholding, social security,
retirement, employment, unemployment, occupation, service, license, net worth,
payroll, franchise, gains, stamp, transfer and recording taxes, fees and
charges, imposed by a Tax Authority, whether computed on a separate,
consolidated, unitary, combined or any other basis; and such term shall include
any interest whether paid or received, fines, penalties or additional amounts
attributable to, or imposed upon, or with respect to, any such taxes, charges,
fees, levies, duties, liabilities, impositions or other assessments.
 
“Tax Authority” means the U.S. Internal Revenue Service or any other taxing
authority (whether domestic or foreign including, without limitation, any state,
county, local or foreign government or any subdivision or taxing agency thereof
(including a United States possession)).


 
30

--------------------------------------------------------------------------------

 


“Tax Return” means any report, return, document, declaration or other
information or filing required to be supplied to any taxing authority or
jurisdiction (foreign or domestic) with respect to Taxes, including attachments
thereto and amendments thereof, and including, without limitation, information
returns, any documents with respect to or accompanying payments of estimated
Taxes, or with respect to or accompanying requests for the extension of time in
which to file any such report, return, document, declaration or other
information.
 
“Third Party Claim” has the meaning ascribed to it in Section 9.3.
 
“Two Times Prime” means two times the prime rate published by Citibank, N.A.
 
“Viskase Indenture” means the Indenture, dated as of June 29, 2004, among the
Corporation and U.S. Bank National Association, as successor trustee as of
January 1, 2009 and as collateral agent, as amended by the First Supplemental
Indenture, dated as of November 7, 2006, between Viskase and the trustee.
 
“Viskase Loan and Security Agreement” means the Loan and Security Agreement, by
and between Viskase and the Lender, dated as of November 14, 2007, as amended.
 
 “Viskase Stock” has the meaning ascribed to it in the recitals.
 
“VWAP” means the arithmetic mean of the volume-weighted average price per share
as listed on Bloomberg Page ARII or Bloomberg Page IEP, as applicable, for the
hours 9:30 a.m. to 4:00 p.m. New York time of each day during the applicable
period.
 
ARTICLE XI
 
Miscellaneous
 
Section 11.1       Investigation.  It shall be no defense to an action for
breach of this Agreement that IEP or any of its agents have (or have not) made
investigations into the affairs of the Corporation or have Knowledge of a
misrepresentation or breach of warranty or that the Corporation or any
Contributing Party could not have known of the misrepresentation or breach of
warranty.


 
31

--------------------------------------------------------------------------------

 


Section 11.2       Survival of Representations and Warranties.  The
representations and warranties of the parties hereunder shall survive the
Closing for the shorter of (i) a period of six (6) years from the Closing Date
or (ii) for so long as any claim may be made in respect of such matters under
any applicable statute of limitations, as it may be extended.
 
Section 11.3       Entire Agreement.  This Agreement, including the schedules
and exhibits hereto, which are incorporated herein and made an integrated part
hereof, constitutes the entire agreement between the parties hereto and
supersedes any and all prior discussions and agreements between the parties
relating to the subject matter hereof.
 
Section 11.4       Waiver.  Any term or condition of this Agreement may be
waived at any time by the party that is entitled to the benefit thereof, but no
such waiver shall be effective unless set forth in a written instrument duly
executed by or on behalf of the party waiving such term or condition.  No waiver
by any party of any term or condition of this Agreement, in any one or more
instances, shall be deemed to be or construed as a waiver of the same or any
other term or condition of this Agreement on any future occasion.  All remedies,
either under this Agreement or by Law or otherwise afforded, will be cumulative
and not alternative.
 
Section 11.5       Amendment.  This Agreement may be amended, supplemented or
modified only by a written instrument duly executed by or on behalf of each
party hereto.
 
Section 11.6       No Third Party Beneficiary.  The terms and provisions of this
Agreement are intended solely for the benefit of each party hereto and their
respective successors or permitted assigns, and it is not the intention of the
parties to confer third party beneficiary rights upon any other Person, except
that each Indemnified Person shall be a third party beneficiary of Article IX.
 
Section 11.7       Assignment; Binding Effect.  No party may assign this
Agreement or any right, interest or obligation hereunder without the prior
written consent of the other Parties.  This Agreement is binding upon, inures to
the benefit of and is enforceable by the parties hereto and their respective
successors and assigns.
 
Section 11.8       Headings.  The headings used in this Agreement have been
inserted for convenience of reference only and do not define or limit the
provisions hereof.
 
Section 11.9       Invalid Provisions.  If any provision of this Agreement is
held to be illegal, invalid or unenforceable under any present or future Law,
and if the rights or obligations of any party hereto under this Agreement will
not be materially and adversely affected thereby, (a) such provision will be
fully severable, (b) this Agreement will be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part hereof,
and (c) the remaining provisions of this Agreement will remain in full force and
effect and will not be affected by the illegal, invalid or unenforceable
provision or by its severance herefrom.


 
32

--------------------------------------------------------------------------------

 


Section 11.10     Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without giving
effect to the conflicts of laws principles thereof, except as to matters
relating to the internal affairs of the parties, which shall be governed by the
respective law of their organization or incorporation, as the case may be.
 
Section 11.11     Counterparts.  This Agreement may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.
 
Section 11.12     Waiver of Jury Trial.  EACH PARTY HERETO HEREBY WAIVES TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY OF THEM AGAINST
ANY OTHER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT, OR ANY
OTHER AGREEMENTS EXECUTED IN CONNECTION HEREWITH OR THE ADMINISTRATION THEREOF
OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN.  No party to this
Agreement shall seek a jury trial in any lawsuit, proceeding, counterclaim, or
any other litigation procedure based upon, or arising out of, this Agreement or
any related instruments or the relationship between the parties.  No party will
seek to consolidate any such action in which a jury trial has been waived with
any other action in which a jury trial cannot be or has not been waived.  THE
PROVISIONS OF THIS SECTION HAVE BEEN FULLY DISCUSSED BY THE PARTIES HERETO, AND
THESE PROVISIONS SHALL BE SUBJECT TO NO EXCEPTIONS.  NO PARTY HAS IN ANY WAY
AGREED WITH OR REPRESENTED TO ANY OTHER PARTY THAT THE PROVISIONS OF THIS
SECTION WILL NOT BE FULLY ENFORCED IN ALL INSTANCES.
 
Section 11.13     Consent to Jurisdiction.  Each party irrevocably submits to
the exclusive jurisdiction of any New York State Court in the County of New York
or any courts of the United States of America located in the Southern District
of New York, and each party hereby agrees that all suits, actions and
proceedings brought by such party hereunder shall be brought in any such
court.  Each party irrevocably waives, to the fullest extent permitted by law,
any objection which it may now or hereafter have to the laying of the venue of
any such suit, action or proceeding brought in any such court, any claim that
any such suit, action or proceeding brought in such a court has been brought in
an inconvenient forum and the right to object, with respect to any such suit,
action or proceeding brought in any such court, that such court does not have
jurisdiction over such party or the other party.  In any such suit, action or
proceeding, each party waives, to the fullest extent it may effectively do so,
personal service of any summons, complaint or other process and agrees that the
service thereof may be made by any means permitted by Section 11.15 (other than
facsimile transmission).  Each party agrees that a final non-appealable judgment
in any such suit, action or proceeding brought in such a court shall be
conclusive and binding.


 
33

--------------------------------------------------------------------------------

 


Section 11.14     Expenses.  All expenses, costs and fees in connection with the
transactions contemplated hereby (including fees and disbursements of counsel,
consultants and accountants) incurred by (a) the Contributing Parties shall be
paid and borne exclusively by the Contributing Parties and (b) IEP shall be paid
and borne exclusively by IEP.  All transfer, documentary, sales, use, stamp and
registration Taxes imposed with respect to the contribution and exchange of the
Contribution Stock shall be borne by the Contributing Parties.
 
Section 11.15     Notices.  All notices, request, demands and other
communications hereunder shall be in writing and shall be delivered personally,
by certified or registered mail, return receipt requested, and postage prepaid,
by courier, or by facsimile transmission, addressed as follows:
 
If to any Contributing Party:
 
White Plains Plaza
445 Hamilton Avenue - Suite 1210
White Plains, NY 10601
Attn:  Keith Cozza
 
With a copy to:
 
Icahn Associates Corp.
767 Fifth Avenue
New York, NY  10153
Attn:  Jordan Bleznick
 
If to IEP:
 
c/o Icahn Enterprises L.P.
White Plains Plaza
445 Hamilton Avenue - Suite 1210
White Plains, NY 10601
Attn:  Dominick Ragone
 
With a copy to:
 
Debevoise & Plimpton LLP
919 Third Avenue
New York, NY 10022
Attn:  William D. Regner


 
34

--------------------------------------------------------------------------------

 


And to:
 
Proskauer Rose LLP
1585 Broadway
New York, NY 10036
Attn:  Julie M. Allen
 
or to such other address as a party may from time to time designate in writing
in accordance with this Section 11.15.  Each notice or other communication given
to any party hereto in accordance with the provisions of this Agreement shall be
deemed to have been received (a) on the Business Day it is sent, if sent by
personal delivery, (b) the earlier of receipt of three (3) Business Days after
having been sent by certified or registered mail, return receipt requested and
postage prepaid, (c) on the Business Day it is sent, if sent by facsimile
transmission and an activity report showing the correct facsimile number of the
party on whom notice is served and the correct number of pages transmitted is
obtained by the sender (provided, however, that such notice or other
communication is also sent by some other means permitted by this Section 11.15),
or (d) on the first Business Day after sending, if sent by courier or overnight
delivery.
 
Section 11.16     Further Assurances.  Each of the parties hereto covenants and
agrees that, from time to time subsequent to Closing, it will, at the request of
the other party, execute and deliver  all such documents, including, without
limitation, all such additional conveyances, transfers, consents and other
assurances and do all such other acts and things as such other party may from
time to time request be executed or done in order to better evidence, perfect or
effect any provision of this Agreement, or of any agreement or other document
executed pursuant to this Agreement, or any of the respective obligations
intended to be created hereby or thereby.


 
35

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officer of each party hereto as of the date first above written.
 

 
BARBERRY CORP.
         
By:
     
Name:
Keith Cozza
   
Title:
Secretary; Treasurer
     
BECKTON CORP.
         
By:
     
Name:
Keith Cozza
   
Title:
Secretary; Treasurer
     
KOALA HOLDING LIMITED PARTNERSHIP
 
By:
Barberry Corp., its general partner
         
By:
     
Name:
Keith Cozza
   
Title:
Secretary; Treasurer
     
HIGH RIVER LIMITED PARTNERSHIP
 
By:
Barberry Corp., its general partner
         
By:
     
Name:
Keith Cozza
   
Title:
Secretary; Treasurer
     
MEADOW WALK LIMITED PARTNERSHIP
 
By:
Barberry Corp., its general partner
         
By:
     
Name:
Keith Cozza
   
Title:
Secretary; Treasurer

 
[Signature Page to the Contribution and Exchange Agreement]

 

--------------------------------------------------------------------------------

 
 

 
ICAHN ENTERPRISES L.P.
 
By:
Icahn Enterprises G.P. Inc., its general partner
         
By:
     
Name:
Dominick Ragone
   
Title:
Chief Financial Officer

 
[Signature Page to the Contribution and Exchange Agreement]

 
 

--------------------------------------------------------------------------------

 


Schedule 1.1
 
Contribution and Exchange
 
Contributing Party
 
Number of Shares of Viskase
Stock Contributed
   
Number of Units of
IEP Units Received
 
Barberry Corp.
    1,236,537       141,050  
Koala Holding Limited Partnership
    22,692,924       2,588,546  
High River Limited Partnership
    1,331,656       151,900  
Meadow Walk Limited Partnership
    299,812       34,199  
Total
    25,560,929       2,915,695  



 

--------------------------------------------------------------------------------

 


Schedule 3.1
 
Net Worth of Barberry
 
As of the date hereof, the net worth of Barberry is approximately $450 million.


 

--------------------------------------------------------------------------------

 


Schedule 7.1(c)
 
Permitted Actions of the Corporation
 
None.


 

--------------------------------------------------------------------------------

 